Citation Nr: 9904598	
Decision Date: 02/19/99    Archive Date: 02/24/99

DOCKET NO.  97-32 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased disability rating for service-
connected chronic lumbosacral strain, currently evaluated as 
20 percent disabling.


REPRESENTATION

Appellant represented by:	E. Kay Stafford, Jr.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1973 to 
October 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which granted the veteran's claim seeking 
entitlement to an increased disability rating for his 
service-connected low back disorder, assigning a 20 percent 
evaluation.

It is noted that the appellant appeared at a hearing before 
the undersigned Member of the Board on August 17, 1998, at 
which time he testified with respect to the claim now at 
issue before the Board.  A transcript of that hearing has 
been associated with the record on appeal.

The Board notes that the veteran's low back disability is 
status post surgical disc excision and, consequently, 
involves a residual post operative scar.  As a result, 
entitlement to a separate disability rating for the scar 
should be considered by the RO.  This matter is referred back 
to the RO for proper action.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends, in essence, that he is entitled to a 
disability rating in excess of 20 percent for his service-
connected low back disorder.  Specifically, he asserts that 
he has chronic lumbosacral strain, severe limitation of 
motion, and degenerative disc disease.  He states that he has 
radiating pain down the back of his legs.  He contends that 
his back aches all the time, with some days being worse than 
others.  Overall, he feels that an increased disability 
rating is warranted.



DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the preponderance of the 
evidence is against an increased disability rating for the 
veteran's chronic lumbosacral strain.


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claim has been developed.

2.  The veteran's current low back disorder is manifested by 
subjective complaints of pain with radiation down the legs.  
Objective findings consist of paravertebral muscle spasm, 
decreased sensation to light touch in the popliteal area, and 
decreased left knee and ankle jerks.  Range of motion is 45 
degrees of flexion, 0 degrees of extension, 20 degrees of 
left lateral flexion, 25 degrees of right lateral flexion, 20 
degrees of rotation to the left, and 25 degrees of rotation 
to the right. 

3.  Residuals of a fractured vertebra or a bony fixation of 
the spine are not shown by the evidence of record; the 
medical evidence does not show persistent sciatic neuropathy, 
absent ankle jerk, listing of the spine, positive 
Goldthwaite's sign, marked limitation of forward bending, or 
abnormality on forced motion.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent 
for the veteran's service-connected chronic lumbosacral 
strain have not been met.  38 U.S.C.A. §§ 1155, 5107  (West 
1991); 38 C.F.R. § 4.71a, Part 4, Diagnostic Code 5285-5295  
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  A well-grounded claim is one that is meritorious on 
its own or capable of substantiation.  Murphy v. Derwinski, 1 
Vet. App. 78, 81  (1990).  Here, the veteran has established 
a well-grounded claim because he is service-connected for 
chronic lumbosacral strain and has asserted that his low back 
disorder is currently worse than rated; medical evidence has 
been added to the claims file which the veteran believes 
supports his assertions.  See Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992) (where a veteran asserted that his 
condition had worsened since the last time his claim for an 
increased disability evaluation for a service-connected 
disorder had been considered by VA, he established a well-
grounded claim for an increased rating).

Because the veteran's claim is well-grounded, VA has a duty 
to assist him with the development of his claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).  In this regard, the Board notes that 
the RO provided the veteran with a recent VA orthopedic 
examination.  It also obtained medical records that the 
veteran indicated were available.  Overall, the Board finds 
that no further assistance to the veteran is required to 
comply with the duty to assist, as mandated by 38 U.S.C.A. § 
5107(a) (West 1991).

Service-connected disabilities are rated pursuant to 
diagnostic codes (DC) in the Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (1998) (Rating Schedule).  It 
must be noted that the pyramiding of various diagnoses of the 
same disability is prohibited.  38 C.F.R. § 4.14  (1998).  
Where there is a question as to which of two evaluations 
under a specific diagnostic code shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1998).

It is noteworthy that, in considering the severity of a 
disability, it is essential to trace the medical history of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (1998); Schafrath 
v. Derwinski, 1 Vet. App. 589, 594 (1991).  While the 
regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the current 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In addition, 
in deciding claims for VA benefits claims, "when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant."  
38 U.S.C.A. § 5107(b)  (West 1991).

In this case, service connection for a chronic low back 
strain was granted by the RO in a rating decision dated 
August 1981.  A 10 percent disability rating was assigned at 
that time.  The veteran's disability remained at the 10 
percent level until 1997.  As stated above, the veteran 
sought a increased disability rating in January 1997 and was 
granted a 20 percent disability rating by RO decision in 
April 1997.  He properly appealed that decision, contending 
that a higher rating was warranted.

II.  Evidence

The veteran's medical history pertaining to his low back 
disability is evidenced by service medical records and 
private and VA treatment records; the veteran has also 
undergone several VA orthopedic examinations.

Service medical records show that the veteran had no physical 
defects at the time of his induction into service, except for 
pes planus, according to a December 1972 induction medical 
examination report; the veteran's spine was listed as 
"normal."  Service outpatient records show treatment for 
the low back on several occasions from February 1973 to 
September 1974.  The veteran indicated that he injured his 
back prior to service and that it had hurt ever since.  He 
apparently re-injured the back in July 1974.  Diagnosis was 
chronic lumbar strain.

Subsequent to service, the veteran was treated for low back 
pain in 1981, according to VA outpatient records.  He also 
underwent VA orthopedic examination in July 1981 and March 
1982.  Those reports indicate that the veteran had complaints 
of low back pain.  Objective findings were muscle spasm.  
Diagnoses were chronic low back strain and low back pain, 
both described as mild.

Private medical records, dated in March and April 1987, show 
that the veteran was seen for low back pain with radiating 
pain to the legs.  They indicate that he had a herniated disc 
at L4-L5, confirmed by magnetic resonance imaging (MRI) and 
myelogram.

Private medical records from May to September 1990 indicate 
that that the veteran underwent surgical excision of his 
herniated disc.

VA outpatient records dated January to March 1997 indicate 
additional treatment of the veteran's lumbosacral spine.

The most recent medical evidence consists of a March 1997 VA 
orthopedic examination report.  It reflects that the veteran 
had subjective complaints of daily, throbbing low back pain 
that radiated to the posterior of both legs.  He had numbness 
behind the knees.  Objective findings were of a 4 inch 
midline vertical lumbar scar and positive paralumbar muscle 
spasms.  The veteran walked slightly bent over.  He had no 
fixed deformity.  Range of motion was 45 degrees of forward 
flexion, 0 degrees of backward extension, 20 degrees of left 
lateral flexion, 25 degrees of right lateral flexion, 20 
degrees of left rotation, and 25 degrees of right rotation.  
Pain on motion was noted on flexion, left lateral flexion, 
and left rotation.  Neurologically, the report indicates that 
the veteran had decreased sensation to light touch in the 
bilateral popliteal areas, decreased knee jerk on the left, 
and slightly decreased left ankle jerk.  No muscle atrophy 
and no other sensory changes were noted.  After X-rays were 
taken and interpreted, the diagnoses were as follows:  (1) 
status post repair of herniated nucleus pulposus at L4-L5; 
(2) degenerative disc disease at L3-L4; (3) degenerative 
joint disease at facet joints at L5-S1; and (4) spondylosis 
and degenerative changes at L2, L3, L4, and L5.

The veteran testified at a personal hearing before a member 
of the Board at the RO in August 1998.  During the hearing, 
he testified that he had aches in his back every day.  He 
indicated that he took Tylenol or Motrin for the pain.  He 
stated that he was turned down for a job on two occasions due 
to his back disability.  He testified that he was able to 
drive, but not for long distances.  He indicated that his 
pain varies day by day; sometimes it was mild, sometimes it 
was not mild.  He stated that a physician told him not to 
lift more than 15 or 20 pounds.

III.  Analysis

The veteran's back disorder is currently rated pursuant to 
diagnostic code (DC) 5293-5295 of the Rating Schedule, 
indicating that it involves an intervertebral disc problem 
and that it is rated based on lumbosacral strain.  See 
38 C.F.R. §§ 4.27, 4.71a  (1998).  Since the veteran's 
service-connected low back disorder currently involves 
degenerative disc disease and is manifested by limitation of 
motion, the Board finds that an alternative rating under 
either DC 5292 (limitation of motion of lumbar spine) or DC 
5293 (intervertebral disc syndrome) is also appropriate.  In 
any event, it is the policy of the Board to consider all 
potentially applicable diagnostic codes in determining 
whether an increased disability rating is warranted.

In making its determination, the Board must consider any and 
all "functional" effects.  In DeLuca v. Brown, 8 Vet. App. 
202 (1995), the United States Court of Veterans Appeals held 
that 38 C.F.R. §§ 4.40, 4.45, were not subsumed into the 
diagnostic codes under which a veteran's disabilities are 
rated, and that the Board has to consider the "functional 
loss" of a musculoskeletal disability under 38 C.F.R. 
§ 4.40, separate from any consideration of the veteran's 
disability under the diagnostic codes.  DeLuca, 8 Vet. App. 
202, 206 (1995).

According to the Rating Schedule, there are five lumbar spine 
disorders which, if shown to exist, would warrant a rating 
above 20 percent.  These are:  (1) residuals of a fractured 
vertebra (DC 5285); (2) any bony fixation of the lumbar spine 
(DC 5289); (3) "severe" limitation of motion of the lumbar 
spine (DC 5292); (4) "severe" intervertebral disc syndrome 
with "recurrent attacks, with intermittent relief." (DC 
5293); and, (5) "severe" lumbosacral strain "with listing 
of whole spine to opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion." (DC 5295).  
38 C.F.R. § 4.71(a), DC 5285-5295  (1998). 

At the outset, the Board notes that none of the medical 
evidence suggests that the veteran has residuals of a 
fractured vertebra or a bony fixation of the spine.  Thus, 
the determinative issue is whether a 40 percent disability 
rating can be justified under DC 5292, 5293, or 5295.  After 
careful review of the record, the Board finds that it cannot.  
Consequently, an increased disability rating is not 
warranted.

Regarding limitation of range of motion, DC 5292 provides for 
3 levels of disability based on limitation of motion.  A 
"slight" limitation of motion is to be assigned a 10 
percent disability rating; a "moderate" limitation of 
motion warrants a 20 percent rating; and a "severe" 
limitation of motion warrants a 40 percent disability rating.  
38 C.F.R. § 4.71a, DC 5292  (1998).  In this case, the most 
recent medical evidence indicates that the veteran had 0 
degrees of extension, which, in the Board's opinion, is a 
significant loss.  However, the same medical evidence shows 
that flexion was to 45 degrees, left lateral flexion was to 
20 degrees, right lateral flexion was to 25 degrees, left 
rotation was to 20 degrees, and right rotation was to 25 
degrees.  Overall, although the veteran has marked limitation 
of extension, the medical evidence shows that he still has 
significant range of motion in all other planes of movement.  
Thus, the Board is of the opinion that the veteran's overall 
limitation of range of motion is not severe, more closely 
reflecting a "moderate" disability under DC 5292.  This 
entitles him only to a 20 percent rating under that code.  
38 C.F.R. § 4.71a, DC 5292  (1998).

To warrant a 40 percent rating under DC 5293, the veteran's 
low back disorder would have to involve severe symptoms of 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings to the site of the diseased disc.  38 C.F.R. 
§ 4.71a, DC 5293  (1998).  In this case, the medical evidence 
indicates that the veteran had subjective complaints of 
radiating pain and neurologic evaluation revealed some 
decreased sensation to light touch in the popliteal areas and 
decreased left knee and ankle jerk.  However, there was no 
muscle atrophy and no other objective neurologic deficits.  
The veteran's disability involves muscle spasms, but does not 
involve absent ankle jerk.  In terms of the severity of his 
disability, the veteran testified that he has good days and 
bad days.  He indicated that he has aching pain daily, but 
that his symptoms are sometimes only mild.  The medical 
evidence shows no treatment for the veteran's low back 
disorder from approximately 1990 to 1997.  Overall, the Board 
finds that the evidence does not show a severe intervertebral 
disc syndrome with recurring attacks and intermittent relief.  
Thus, it cannot grant the veteran a 40 percent rating under 
DC 5293.  38 C.F.R. § 4.71a, DC 5293  (1998).

To be granted a rating above 20 percent under DC 5295, the 
veteran must have a "severe" lumbosacral strain "with 
listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion."  38 C.F.R. § 4.71a, DC 5295  (1998).  The medical 
evidence does not support such a finding.  It shows that the 
veteran appears to walk slightly bent forward, but that he 
has no fixed deformities.  As stated above, he also does not 
have marked limitation of forward bending or loss of lateral 
motion; such limitation of motion is properly classified as 
moderate.  The Board acknowledges that the veteran has been 
diagnosed with degenerative disc disease and degenerative 
joint disease.  Thus, he clearly has some osteo-arthritic 
changes; however, these changes are not shown to be of such 
severity to warrant a 40 percent rating.  The veteran's low 
back disorder currently involves some muscle spasm, some loss 
of lateral spine motion, and subjective complaints of pain.  
It does not involve a positive Goldthwaite's sign, a listing 
of the spine, or abnormal mobility on forced motion.  These 
manifestations warrant a 20 percent rating and no more.  
38 C.F.R. § 4.71a, DC 5295  (1998).

In making the above determinations, the Board has considered 
the veteran's functional effects pursuant to DeLuca v. Brown, 
supra.  However, although the veteran has subjective 
complaints of a constant low back ache that makes prolonged 
driving, walking, and sitting difficult, the Board finds that 
the medical evidence indicates that he has no noted weakness, 
instability, or incoordination in regard to his low back.  He 
has some pain on motion, but only on flexion and left lateral 
flexion and rotation.  The veteran testified that he was not 
supposed to lift more than 15 or 20 pounds.  Overall, the 
Board finds that the veteran's functional effects due to his 
low back disorder are not of such a severity to be beyond 
that contemplated by the ratings in the Rating Schedule.  
Thus, the Board finds no basis for an higher rating based on 
functional effects.

Because the veteran's low back disorder involves degenerative 
changes, the Board must address whether a separate rating for 
arthritis is warranted.  Under DC 5003, degenerative 
arthritis is to be rated according to limitation of motion of 
the body part affected.  38 C.F.R. § 4.71a, DC 5003  (1998).  
In this case, however, the veteran is already rated based on 
a disability characterized by limitation of motion.  DC 5295 
specifically considers limitation of forward bending, loss of 
lateral motion, and abnormal mobility.  38 C.F.R. § 4.71a, DC 
5295  (1998).  Similarly, DC 5292, by its very name, involves 
limitation of lumbar motion.  38 C.F.R. § 4.71a, DC 5292  
(1998).  Finally, DC 5293, which does not expressly refer to 
limitation of motion, has been held to involve limitation of 
range of motion.  VAOPGCPREC 36-97  (December 12, 1997).  
Since, "a separate rating must be based upon additional 
disability," to assign a separate rating for the veteran's 
low back disorder would be to violate the regulations 
prohibiting the pyramiding of various diagnoses of the same 
disability.  38 C.F.R. § 4.14  (1998);  see VAOPGCPREC 23-97; 
see also Esteban v. Brown, 6 Vet. App. 259, 261  (1994) (a 
separate rating may be granted for a "distinct and 
separate" disability; that is, "when none of the 
symptomatology ... is duplicative ... or overlapping.").   

Overall, the Board finds that the evidence most closely 
supports the current 20 percent rating for the veteran's low 
back disorder and not a 40 percent rating.  Although 
currently rated under DC 5295, the Board finds no diagnostic 
code for back disabilities under the Rating Schedule, and no 
functional effects pursuant to DeLuca v. Brown, that would 
entitle the veteran to a higher rating.  Thus, the veteran's 
claim must be denied.  The evidence in this case is not so 
evenly balanced so as to allow application of the benefit of 
the doubt rule as required under the provisions of 
38 U.S.C.A. § 5107(b).  


ORDER

An increased disability rating for service-connected chronic 
lumbosacral strain is denied.



		
	A. BRYANT 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

- 11 -


